ORDER
NOW,
the above captioned appeals having been remanded to this Court by the Supreme Court of Pennsylvania in order to permit the School District of Philadelphia to petition this Court for leave to withdraw its prior appeals and to request this Court to withdraw its opinion of June 2, 1975, and the School District of Philadelphia having so petitioned this Court; and there being no objection from the appellees, W. T. Grant Corporation, The South-land Corporation and Penn Fruit Company, it is hereby ordered that:
1. The petition of the School District of Philadelphia be and hereby is granted and the above captioned appeals from the order of the Court of Common Pleas of Philadelphia County be and hereby are withdrawn ; and
*32. The opinion of this Court in the above captioned appeals, filed June 2, 1975, be and hereby is withdrawn and the Prothonotary is directed to strike the said opinion from the records of this Court.